Citation Nr: 0010791	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The record indicates that the veteran served on active duty 
from August 1956 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996 as the 
result of leukemia due to Wegener's granulomatosis.  

2.  The veteran is shown to have had sustained exposure to 
ionizing radiation in connection with his duties as a nuclear 
propulsion plant operator during his extensive period of 
service.  

3.  The appellant's claim of service connection for the cause 
of the veteran's death is plausible.  



CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.311, 3.312 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant seeks service connection for the cause of the 
veteran's death, alleging that the veteran's service as a 
nuclear electrician while aboard nuclear submarines 
contributed to his death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The evidence shows that the veteran died on December [redacted], 
1996.  The certificate of death, issued in December 1996, listed 
the immediate cause of the veteran's death as leukemia, due to or 
as a consequence of Wegener's granulomatosis.  

The appellant asserts that the veteran's death was due to 
leukemia which developed as the result of in-service exposure 
to ionizing radiation while serving aboard various nuclear 
powered vessels for the 20 years he served in the Navy. The 
Board notes that the veteran's service medical records 
indicate a total lifetime accumulated dose of 1.434 rem.  
Additionally, an October 1968 report of immediate 
reenlistment noted that the veteran's military specialty was 
submarine nuclear propulsion plant operator.  

A February 1998 statement from Dr. Donald Hanna, the 
veteran's private treating physician, noted that the veteran 
had Wegener's granulomatosis that had developed into 
leukemia.  The statement also noted that the veteran "had 
exposure to radiation while in the military and it [was] 
possible that these diseases could have been a delayed 
manifestation of the radiation exposure."  

In a December 1998 private medical statement, Dr. Hanna noted 
that, due to the veteran's occupational exposure to radiation 
and heavy metals, he had "a strong concern that this [might] 
have contributed to the development of his leukemia."  The 
statement also noted that the veteran's in-service exposure 
to radiation and heavy metals might have played a role in his 
development of Wegener's granulomatosis, although the 
etiology of that disease was not clearly defined.  The report 
noted that the veteran had in-service radiation exposure over 
several years and indicated that the accuracy of his 
radiation exposure as recorded in his service records was 
questionable, due to the nature in which that information had 
been obtained.  The report stated that the veteran 
"certainly could have had more exposure than [was] 
documented."  

In light of the medical evidence that the veteran's cause of 
death might have been related to his in-service ionizing 
radiation exposure, the Board finds that the appellant's 
claim of service connection for the cause of the veteran's 
death on that basis is well grounded.  



ORDER

As the claim of service connection for the cause of the 
veteran's death on the basis of radiation exposure is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  



REMAND

The Board observes that the appellant appears to assert two 
alternative theories as to the cause of the veteran's death.  
The record indicates that her primary theory is that the 
veteran's leukemia developed as the result of in-service 
exposure to ionizing radiation.  Additionally, the record 
indicates that the appellant has asserted that the veteran's 
cause of death might also have been due to in-service 
exposure to various elements claimed as "heavy metals" 
related to nuclear power, including beryllium, cooper, 
silica, zinc and cadmium.  


Heavy Metals

In a written statement the appellant indicated that a 
shipmate of the veteran had informed her that the tools used 
by nuclear power electricians were made of beryllium and 
copper and that exposure to silica, zinc and cadmium was also 
possible.  The appellant also submitted information which 
noted that beryllium was used primarily in electronic and 
nuclear technology and that proper ventilation was required 
to avoid berylliosis, a granulomatous disease caused by 
exposure to beryllium.  Additionally, the claimant submitted 
a copy of a September 1972 reenlistment medical examination 
which noted that a chest x-ray had discovered calcifications 
noted as probably due to an old healed granulomatous disease.  

At the November 1998 RO hearing, the appellant testified that 
healed lesions had been discovered on the veteran's lungs in 
1972 and that these were also noted in a post-service 
employment physical with DuPont, with "each job he got after 
DuPont" and during annual employment physicals at Santee 
Cooper.  

Here, the private medical evidence primarily relates to the 
veteran's in-service exposure to radiation and subsequent 
development of leukemia.  No medical evidence of record 
clearly asserts a likely causal link between the claimed in-
service exposure to heavy metals and the cause of his death.  
Additionally, no specific information has been provided to 
document the claimed heavy metals exposure in service.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to her claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the appellant is advised that she must submit medical 
evidence to show that the veteran likely developed Wegener's 
granulomatosis or leukemia, or other related disability due 
to in-service injury or disease (e.g., claimed exposure to 
heavy metals).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  She 
should also provide information referable to the claimed in-
service exposure to heavy metals (e.g., a statement from a 
witness), or a reasonable indication of where such evidence 
might be obtained.  


Radiation

A February 1999 VA report of radiation review noted that, 
although it would be impossible for the reporting VA office 
to provide an independent dose estimate, the veteran's in-
service exposure to radiation was 1.434 rem, according to the 
service records (DD 1141 forms).  However, the report also 
noted that the DD 1141 forms appeared to be incomplete and 
that the age of first exposure was not clear.  The report 
noted that the claimant had estimated that the veteran had 
first been exposed to radiation in late 1960 or early 1961, 
and that the DD 1141 forms indicated that his last exposure 
was in April 1974.  The report observed that the veteran was 
diagnosed as having Wegener's granulomatosis in August 1992, 
myelodysplastic syndrome in approximately June 1996 and 
leukemia in November 1996.  

The report noted that it had been calculated, in a 1988 
report, that exposure to 3.48 rads or less of radiation at 
age 23 would provide a 99 percent credibility that there was 
no reasonable possibility that it was as likely as not that 
leukemia which appeared 20 or more years after exposure was 
related to ionizing radiation.  The report also noted that a 
1990 report indicated that among Japanese A-bomb survivors 
the mortality rate for leukemia was significantly elevated at 
40 rads and above, but not at lesser doses.  Additionally, 
the report noted that other studies had also showed increased 
risk for leukemia from doses over 10 rads.  

The report concluded that, in light of this information, it 
was unlikely that the veteran's leukemia could be attributed 
to in-service exposure to ionizing radiation.  

Factors which must be considered in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation in service include:  (1) the probable dose, in 
terms of dose type, rate and duration as a factor in inducing 
the disease, taking into account any known limitations in the 
dosimetry devices employed in its measurement or the 
methodologies employed in its estimation; (2) the relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; (3) the veteran's 
gender and pertinent family history; (4) the veteran's age at 
time of exposure; (5) the time-lapse between exposure and 
onset of the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(e) (1999).  See Hilkert v. West, 12 Vet. App. 145 
(1999).  

The Board observes that the February 1999 VA report of 
radiation review did not sufficiently address all factors 
that should be considered in determining whether the 
veteran's leukemia resulted from exposure to ionizing 
radiation in service.  Indeed, the record includes a December 
1998 private medical statement which questioned the accuracy 
of the veteran's reported radiation dosage.  The VA report of 
radiation review did not reflect whether consideration had 
been given to any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation.  

Although the death certificate indicated that the veteran's 
leukemia developed as a consequence of Wegener's 
granulomatosis, the radiation review report did not appear to 
consider the relative sensitivity of the lungs to radiation 
or the relationship between ionizing radiation exposure and 
Wegener's granulomatosis, with subsequent development of 
leukemia.  Additionally, the Board notes that the report did 
not reflect consideration of the veteran's post-service 
employment with Dupont and Santee Cooper in providing the 
requested opinion.  

The Board observes that the radiation review report noted 
that the veteran's DD 1141 forms appeared incomplete.  
Additionally, in the February 1998 request for the radiation 
review, it was noted that it did not appear that a radiation 
development letter had been sent to the claimant and that no 
information was available regarding smoking, family medical 
history or exposure to other types of radiation or 
carcinogens.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for completion of the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated the veteran for leukemia, 
granulomatosis or other related 
disability since service.  The appellant 
should be instructed that she must submit 
all medical evidence that tends to 
support her assertions that the veteran's 
death was caused by disease due to the 
exposure to heavy metals in connection 
with his duties during service.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  The RO should contact Dr. Donald 
Hanna and request that he provide any 
additional information or supporting 
opinion as to the likely etiology of the 
veteran's leukemia, Wegener's 
granulomatosis, or claimed berylliosis.  
This should include a request for 
information related to the level of in-
service radiation exposure as well as any 
information related to heavy metal 
exposure, including the types of metals 
to which he believes the veteran was 
exposed, the basis on which the presumed 
exposure was made and an opinion 
regarding any likely nexus between 
exposure to heavy metals and subsequent 
development of leukemia, Wegener's 
granulomatosis.  Any records obtained 
should be associated with the claims 
folder.  

3.  The RO should also contact the 
claimant and request any additional 
information she might have regarding the 
veteran's in-service exposure to ionizing 
radiation or claimed exposure to heavy 
metals, including a statement from the 
claimed witness regarding the veteran's 
claimed in-service exposure to heavy 
metals, relevant information from the 
veteran's post-service employers, or a 
reasonable indication of where evidence 
related to such exposure might be 
obtained.  Based on the appellant's 
response, the RO should undertake all 
indicated development to contact the 
service department in order to ascertain 
the nature and extent of any heavy metal 
exposure or other radiation exposure 
during the veteran's service.  

4.  The RO should again review the 
appellant's claim in order to obtain full 
consideration in accordance with the 
provisions of 38 C.F.R. § 3.311.  This 
should include appropriate action to 
obtain further advisory medical opinion 
which fully addresses all the factors 
that must be considered in determining 
whether the veteran's disease resulted 
from exposure to ionizing radiation in 
service.  Any indicated development 
needed to facilitate this process must be 
undertaken.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review of the 
appellant's well-grounded claim based on 
his ionizing radiation exposure.  The RO 
also should determine whether the 
appellant has presented a well-grounded 
claim of service connection based on the 
exposure to heavy metals in service.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be issued a Supplemental Statement 
of the Case, which should include all 
pertinent laws and regulations, and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN WILKINS
	Member, Board of Veterans' Appeals



 




- 12 -
